In an action, inter alia, to require defendants Dennis and Jane Swanson to remove their encroaching fence from plaintiffs’ property, defendant Chicago Title Insurance Company appeals from an order of the Supreme Court, Richmond County (Goldberg, J.), entered March 25, 1983, which, inter alia, denied its motion to dismiss the complaint and directed plaintiffs to appear for an examination before trial in Richmond County rather than New York County. Order modified by deleting the provision directing that the examination before trial be held in Richmond County and by substituting a provision directing that plaintiffs appear for said examination in New York County, at a time and place to be set by agreement of counsel. As so modified, order affirmed, without costs or disbursements. Plaintiffs were obligated to comply with the notice to appear for depositions in New York County (Allen v Brower, 21 AD2d 876). Special Term correctly concluded, however, that the circumstances do not warrant a dismissal of the action. Mollen, P. J., Mangano; Thompson and Boyers, JJ., concur.